Citation Nr: 1737619	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-49 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a left foot injury prior to September 21, 2010.  

2. Entitlement to service connection for a bilateral ankle disability.

3. Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee.

4. Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986.

These matters initially came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In May 2009, the RO decided six issues, of which three remain part of this appeal.  The RO increased the disability ratings assigned for osteoarthritis of the Veteran's knees from zero percent (noncompensable) to 10 percent and increased the rating for residuals of an in-service injury to the left foot from zero percent (noncompensable) to 10 percent.  In April 2010, the RO issued another rating decision.  In addition to deciding several claims which are no longer on appeal, the RO denied service connection for a bilateral ankle disability.  The Veteran timely appealed each of these rulings.

In July 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is included in the claims file.

Since then, this case has had a somewhat complicated procedural history.  In May 2014, the Board issued a decision and remand, which partially granted the Veteran's appeal of the rating previously assigned to his left foot disability.   The Board assigned a 30 percent rating effective September 21, 2010 and a 10 percent rating prior to that date.  The knee and ankle claims were remanded to the Agency of Original Jurisdiction (AOJ) for further development.

For his left foot disability, the Veteran then pursued a further appeal to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, counsel for the Veteran and for VA filed a joint motion for partial remand (JMR), in which they agreed to vacate the Board's denial of a rating higher than 10 percent for the left foot prior to September 21, 2010.  The Veteran agreed to dismiss his appeal of the Board's denial of a rating higher than 30 percent since that date.  

While the Veteran was pursuing his appeal of the left foot rating issue, the AOJ was arranging new examinations of the Veteran's knees and ankles.  Based on the information in the respective examination reports, the AOJ continued to deny the requested benefits and those claims returned to the Board.  

In September 2015, the Board issued a second decision and remand.  The Board denied the Veteran's increased rating claims for the right and left knees and also denied three other claimed benefits.  The Board remanded the issues of service connection for the Veteran's claimed ankle disabilities and an increased rating for the left foot prior to September 21, 2010.

Once again, the Veteran appealed part of the Board's decision to the Court - specifically, the denial of his increased rating claims for his bilateral knee disability.  In January 2017, the parties filed a second JMR, in which they agreed that the Board's decision to deny increased knee disability ratings was based on an inadequate medical opinion.  Granting the JMR, the Court remanded both claims back to the Board.  At the request of both parties, the Court dismissed the Veteran's appeal of the Board's denial of three additional claims (an increased rating for a sleep disability, service connection for a lumbar spine disability, and service connection for a bilateral hip disability).  Those issues are no longer part of this appeal.

Meanwhile, with respect to the left foot and ankle claims, the AOJ obtained new medical opinions in October 2015, November 2015, and January 2016.  In June 2016, the Board determined that all of these opinions were inadequate and the respective claims were remanded again with instructions to obtain a new set of medical opinions.  Because the bilateral knee rating claims were on appeal to the Court at this time, they were not addressed in the June 2016 remand.  

The AOJ obtained the most recent requested medical opinion in August 2016.  Based on that opinion, the AOJ once again denied service connection for the claimed ankle disability and a rating higher than 10 percent for the left foot prior to September 21, 2010.  Both issues rejoined the increased rating claims for the bilateral knees on the Board's docket when they were remanded from the Court to the Board pursuant to the January 2017 JMR.  

The appeal is REMANDED to the AOJ for the reasons below.  VA will notify the appellant if further action is required.


REMAND

Left and Right Knee Increased Rating Claims

In December 2015, the Board denied disability ratings in excess of 10 percent for service-connected arthritis of the left and right knee.  This decision relied, in part, on a November 2014 VA knee and lower leg examination report.  According to the report, range of motion was less than normal in both knees.  The Veteran was able to perform repetitive use testing and, for both knees, there was no additional loss of range of motion after three repetitions.  The examiner, however, indicated that, for both knees, pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  When asked to describe this functional loss in terms of range of motion, the examiner wrote that he was unable to do so.  For both knees, he offered the following reason to explain his inability to describe additional functional loss in terms of range of motion: "Veteran neither reports nor describes changes in range-of-motion related to increase bilateral knees pain."  

By granting the parties' January 2017 JMR, the Court determined that the November 2014 knees examination was inadequate.  The JMR explained that the Board may not rely on an examination report which indicates the examiner's inability to provide the requested opinion unless the examiner did "all that reasonably should be done to become informed about a case . . . and the inability to render a requested opinion is adequately explained by the examiner or otherwise apparent in the Board's review of the evidence . . . ."  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  Before the Board may rely on such an opinion to deny a claim, "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis."  Id. at 390 (quoting 38 C.F.R. § 3.102).

According to the November 2014 VA examiner, he had not examined the Veteran's knees immediately after repetitive use over time.  The Court emphasized that, because the examiner failed to explain why examining the Veteran's knees immediately after repetitive use over time was not feasible or would not aid in describing the Veteran's limited functional ability in terms of range of motion, the opinion was inadequate.  Moreover, the examiner's explanation for failing to quantify limited functional ability after repetitive use over time - that the "Veteran neither reports nor describes changes in range-of-motion related to increase [sic] bilateral knees pain" - was incomplete, given the examiner's clear opinion that pain did significantly limit functional ability in both knees with repeated use over time.  

The Board must remand the knee claims because the JMR requires VA "to furnish [the Veteran] with a new medical examination that includes an opinion as to whether [the Veteran] experiences a decreased range of motion in his knees upon repeated use over time; whether any such decrease can be quantified; and if the decrease cannot be quantified, an explanation . . . as to whether the examiner obtained all tests and records that might reasonably illuminate the medical analysis."  

Moreover, since the Veteran's knees were last examined, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court concluded that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The previous VA examinations reports do not satisfy the requirements of Correia.
Increased Rating for the Left Foot prior to September 21, 2010
VA originally granted service connection for residuals of an in-service left foot injury in June 1994.  This decision was based on service treatment records indicated that the Veteran injured his left foot in a motor vehicle accident during his active duty service.  

In the March 2015 JMR, the parties agreed to vacate the denial of a disability rating higher than 10 percent for the left foot disability prior to September 21, 2010.  According to the JMR, the Board erred in relying on a VA examination report, dated July 2010, which indicated that the examiner was unable to estimate the effects of functional loss during flare-ups or after repeated use over a period of time and did not explain why she was unable to provide the requested estimate.  

Pursuant to the JMR, the Board remanded the left foot claim for a new medical opinion in September 2015.  In November 2015 the AOJ obtained the requested opinion from a VA physician assistant.  In the examiner's opinion, the Veteran had no functional loss related to his in-service foot injury.  Current pain in the left foot, the examiner explained, was "related to the natural progression of pre-existing pes planus and subsequent diabetic peripheral neuropathy unrelated to military service as such it is impossible to assess any additional functional impairment the Veteran had above and beyond any limitation of motion shown in the left foot, due to the extent of  his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ('flare-ups') or during prolonged use prior to July 2010 C&P examination."  

The same examiner provided a second opinion in January 2016, indicating that the Veteran's claimed disability of the ankles was not the secondary result of service-connected disabilities of the knees and left foot.  In explaining this conclusion, the examiner repeated his opinion that the Veteran had no current functional loss related to his in-service left foot injury.  

In June 2016, the Board found that the November 2015 VA medical opinion was inadequate because the examiner's opinion - that current left foot symptoms were not related to service - was inconsistent with VA's earlier decision to grant service connection for the Veteran's left foot disability.  Moreover, the examiner's emphasis on the origin of current left foot symptoms indicated the possibility that he had neglected the request to describe the effects of additional functional impairment prior to September 21, 2010.  For these reasons, the left foot increased rating claim was remanded for a new opinion.  According to the June 2016 remand orders, the requested opinion should come from a VA orthopedist.  

The AOJ obtained the requested opinion in August 2016.  Contrary to the Board's instructions, the opinion was not provided by an orthopedist, but by the physician assistant who had written the November 2015 and January 2016 medical opinions.
 
A remand is not warranted solely because a VA medical examination was performed by a person with appropriate training in a medical specialty other than the one specified by the Board.  D'Aries v. Peake, 22 Vet.App. 97, 105-06 (2008).  But the opinion must be sufficient to resolve the issue for which a medical opinion was requested.  See Id. at  105.  

Even if an orthopedist had provided the August 2016 VA medical opinion, the opinion would still be inadequate and a remand for yet another opinion would remain necessary.  According to the examiner, his previous opinions concerning the etiology of the Veteran's left foot disability "are reaffirmed."  The examiner wrote that, "As the medical evidence and scientific literature do not support the legal opinion rendered in this case any opinion rendered from this point forward would be extraordinary."  In isolation, this sentence is vague; but it appears from the rest of the report that "the legal opinion" with which the examiner disagrees was the original June 1994 decision to grant service-connected disability compensation for the left foot.  The rationale for this conclusion is almost identical to the rationale of the November 2015 report, which the Board has already determined to be inadequate.  For these reasons, the Board must remand the issue of an increased rating for the left foot for yet another medical opinion.  The AOJ should obtain the new opinion from a VA orthopedist.  




Service Connection for a Bilateral Ankle Disability

To help decide whether the Veteran has a current bilateral ankle disability related to military service, the AOJ arranged a VA examination and obtained a medical opinion from the same physician assistant who provided the left foot opinions mentioned above.  In the examiner's opinion, it was less likely than not that a bilateral ankle disability was related to service or that such a disability was the secondary result of one of the Veteran's other service-connected disabilities - e.g. service-connected disabilities of the knees and left foot.  In the November 2014 report, the examiner described a current right ankle disability as attributable to "deconditioning and overuse."  There was no left ankle diagnosis.  

In September 2015, the Board remanded the ankle claims because the November 2014 report did not include an adequate rationale for the examiner's conclusion.  The examiner also indicated that there was no left ankle disability without addressing a contrary March 2010 diagnosis of bilateral ankle strain.  For these reasons, the Board remanded the ankle claims for a new opinion.  

In October 2015, the AOJ obtained a new report from the same physician assistant.  In this report, the examiner wrote that the etiology of the Veteran's bilateral ankle disability was multifactorial, including long term obesity and over-use injury.  In the examiner's opinion, neither ankle disability was the result of or aggravated by the separate service-connected disabilities of the knees or left foot.  The AOJ obtained an addendum report on the Veteran's ankles from the same examiner in January 2016.  In this report, the examiner wrote that the etiology of the ankle disability was age-related degeneration, chronic obesity, hypertension and uncontrolled diabetes.  The January 2016 opinion repeated much of the analysis of the November 2015 left foot opinion, apparently to support the examiner's conclusion that Veteran's current ankle disability was not caused or aggravated by the service-connected left foot disability - i.e., if the Veteran had no service-connected left foot disability, such a disability could not support a claim for service connection on a secondary basis under 38 C.F.R. § 3.310.

In June 2016, the Board found that neither opinion was adequate to decide the claim.  The Board explained that the October 2015 and January 2016 opinions failed to explain why, in spite of age, obesity, hypertension, diabetes, the Veteran's service-connected knee and left foot disabilities could not have aggravated the disability of the Veteran's ankles.  The Board also noted the arguments of the April 2016 written brief of the Veteran's representative.  In that brief, the Veteran's representative suggested that attributing the Veteran's ankle conditions to obesity was not an adequate reason to deny his claim because, according to the Veteran, his service-connected left foot and knee conditions prevented him from exercising, which led to the weight gain noted by the examiner.  No previous medical opinion had addressed this possibility.  Because of these problems with the earlier opinions, the Board remanded the ankle claims.  According to the Board's remand orders, the AOJ should have obtained a new ankle opinion from a VA orthopedist.

On remand, the AOJ obtained a new opinion on the ankles as part of the most recent August 2016 report, which was described in the Board's discussion of the left foot increased rating claim.  As in the case of the left foot increased rating claims, the AOJ failed to obtain the post-remand opinion from an orthopedist.  According to the August 2016 report, the current disabilities of the Veteran's ankles were not the result of or aggravated beyond their normal progression by service-connected disabilities of the knees or left foot.  Unfortunately, for each knee, the examiner provided only the following explanation: "The etiology of the Veteran's [left and right] ankle condition as described in the DBQ MUSC Ankle is age-related degeneration, chronic obesity, hypertension, and uncontrolled diabetes."  

With respect to the ankle claims, the August 2016 report did not provide any information which was not previously mentioned in the October 2015 and January 2016 reports, both of which the Board found to be inadequate.  As in the previous reports, the examiner failed to address the theory of service-connection suggested in the April 2016 brief of the Veteran's representative.

While the ankle claim was on remand, VA's General Counsel provided new guidance on the effect of obesity on certain claims for service-connected disability compensation in a precedent opinion issued in January 2017.  See VAOPGCPREC 1-2017.  Although the opinion indicates that obesity is not considered to be a "disease" or a "disability" for the purpose of claims for benefits under 38 U.S.C.A. § 1110 (West 2014), VA's General Counsel did find that obesity may be an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310.  According to the opinion, a Veteran could potentially be eligible for service connection for hypertension on a secondary basis if a service-connected back disability causes obesity due to lack of exercise, which leads to hypertension.  Id. at 9.  With regard to this hypothetical claim, VA's General Counsel wrote that, "adjudicators would have to resolve the following issues: (1) whether the service-connected back disability caused the veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing hypertension; and (3) whether the hypertension would not have occurred but for obesity caused by the service-connected back disability.  If these questions are answered in the affirmative, the hypertension may be service connected on a secondary basis."  

The argument for service connection for the Veteran's ankle disability made by the Veteran's representative is closely analogous to the hypothetical claim described in VAOPGCPREC 1-2017.  Given the August 2016 examiner's opinion that obesity was a likely cause of the current bilateral ankle disability, on remand, a medical opinion should be obtained on the other steps described by the General Counsel - i.e., whether the Veteran's obesity is the result of a separate service-connected disability and, if so, whether the ankle disability would not have occurred but for the obesity caused by service-connected disabilities of the left foot or knees.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected arthritis of the knees.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right knees in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups) and, to the extent possible, provide an assessment of the functional impairment after repeated use over time.  If feasible, the examiner should assess the additional functional impairment on repeated use over time or during flare-ups in terms of the degree of additional range of motion loss.   

If the examiner determines that he or she cannot determine whether there would be additional limits on functional ability on repeated use or during flare-ups, or if he or she indicates that the extent of those additional limitations on functional ability cannot be quantified in terms of additional range of motion loss, the examiner should provide a thorough explanation for his or her inability to provide the requested opinion.  That explanation should indicate whether the examiner obtained all tests and records that might reasonably illuminate the medical analysis.

2. Refer the claims file, to include a copy of this remand, to a VA orthopedist in order to obtain additional medical opinions.  The AOJ must obtain the requested opinion from an orthopedist.  Upon review of the record, the examiner should opine as to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's right ankle disability is aggravated beyond normal progression by his service-connected bilateral knee or left foot disabilities?  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disability is aggravated beyond normal progression by his service-connected bilateral knee or left foot disabilities?  

The orthopedist should further opine as to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that one of the Veteran's service-connected disabilities (for example, arthritis of the knees or residuals of his in-service left foot injury) caused the Veteran to become obese (for example, by preventing regular exercise)? (b) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's obesity was a substantial factor in causing the Veteran's right ankle disability? (c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's right ankle disability would not have occurred or would not have been aggravated beyond its natural progression without the obesity caused by a separate service-connected disability?

(a) Is it at least as likely as not (50 percent or greater probability) that one of the Veteran's service-connected disabilities (for example, arthritis of the knees or residuals of his in-service left foot injury) caused the Veteran to become obese (for example, by preventing regular exercise)? (b) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's obesity was a substantial factor in causing the Veteran's left ankle disability? (c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ankle disability would not have occurred or would not have been aggravated beyond its natural progression without the obesity caused by a separate service-connected disability? 

3.  Obtain another opinion from a VA orthopedist.  Upon review of the record, the examiner should opine as to the following:

For the period prior to September 21, 2010, describe any additional functional impairment the Veteran had above and beyond any limitation of motion shown in the left foot, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2016).  

For the purpose of this opinion, for the purpose of this claim for increased compensation, the examiner is advised that he or she should assume that left foot pain, weakness, fatigability, and lack of endurance experienced by the Veteran prior to September 21, 2010 were related to his in-service foot injury.
 
If the examiner determines that he or she cannot determine whether there were additional limits on functional ability on repeated use or during flare-ups of the Veteran's left foot pain prior to September 21, 2010, the examiner should provide a thorough explanation for his or her inability to provide the requested opinion.  That explanation should indicate whether the examiner obtained all tests and records that might reasonably illuminate the medical analysis.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







